DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: DISPLAY APPARATUS, CONTROL METHOD OF DISPLAY APPARATUS, AND NON-TRANSITORY COMPUTER READABLE MEDIUM HAVING TEMPERATURE CORRECTION.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 12 recites the limitation “the operation mode” recited in claim 11, whereas neither claim 11 nor clam recites a limitation “operation mode”.  There is insufficient antecedent basis for this limitation in the claim.  More importantly, the scope of “an operation mode” is very broad and the entire specification and drawings of the present application fails to clearly support it.  Examiner interprets that the “operation mode” may correspond to “LD mode” in view of, e.g., para. [0103]:
[0103] Modification of Embodiment 4 will be described. In Embodiment 4, a plurality of temperature characteristic tables corresponding to a plurality of possible temperature difference values TPmn are provided in advance, and a temperature characteristic table is selected and used in accordance with the temperature difference value TPmn. In this modification, two temperature characteristic tables are provided in advance, and one of the temperature characteristic tables is selected and used depending on whether the operation mode in which dispersion of the plurality of sensor temperature values TKmn is generated, is set in the display apparatus. In this modification, it is assumed that the operation mode, in which dispersion of the plurality of sensor temperature values TKmn is generated, is the LD control ON mode in which the LD control is performed. (Emphasis added by Examiner)

It appears that the operation mode has something to do with the “LD control ON mode”, whereas the “LD control mode” is described separately in detail in, e.g., para. [0005]:
[0005] A technique to individually control the brightness value of each sub-region of the backlight module in accordance with the brightness level of the image signal is available, and this control is called "local diming control (LD control)". In the case of performing the LD control, the in-plane brightness distribution (e.g. brightness value distribution of the plurality of LEDs) of the backlight module Emphasis added by Examiner)

That is, the limitation “depending on whether the operation mode in which the dispersion is generated is set” may mean certain control “depending on whether the LD control is ON or OFF”, yet Examiner cannot find any further detailed description about it but in para. [0103].  Specifically, Examiner interprets that the entire claim set including claim 12 recites features with respect to “organic EL display panel (OLED)”, because:
(1) Claim 1 recites the limitation “by causing a plurality of light sources to emit light” in a manner commonly used for OLED display – this “light source” element may be either LEDs in BLU or OLED, and claims for LCD display usually recite BLUs, which is an essential element.  That is, claim 1 does not clearly recite that the “light source” is BLU, thus Examiner interprets that it is OLED.  Examiner further notes that if Applicant makes an amendment to clarify that the “display module” recited in claim 1 is not OLED but LCD, i.e., the “light sources” is not “OLE pixels” but, e.g., LEDs of BLU, then, although it will not be a new manner, the entire scope of the examination would be completely changed;
(2) Para. [0041] describes that “the display module 100 is a spontaneous emission type display panel (e.g. organic EL display panel or plasma display panel). In other words, the spontaneous emission type display panel, which is the display module 100, includes such light sources as organic EL elements or plasma elements”.
LD control, i.e., local dimming control, is conventionally used for LCD display having Back Light Unit (BLU), as para. [0005] of the present application above admits.  Thus, it is not clear if the “operation mode” is some sort of specific “local dimming control” for “OLED” display or a conventional one for LCD (assuming that claim 1 means not OLED but LCD).  In this regard, 
Accordingly, claim 12 is indefinite.  Examiner simply does not give inventive weight on the limitation “depending on whether the operation mode in which the dispersion is generated is set” for the purpose of following claim rejections, because he cannot exam under mere speculation without clear support.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0032723 A1).
	As to claim 1, Kim discloses a display apparatus (Kim, Abs., a “display device”) comprising: 
	a display module (Kim, FIG. 1, [0060], “display panel 110”) configured to (Kim, see FIG. 1) display an image (Kim, FIG. 1, [0062], display an image by “image data”) by causing a plurality of light sources (Kim, FIG. 1, [0060], a plurality of “pixels”) to emit light (Kim, FIG. 1, [0060], “may be an organic light emitting display device”); 
see FIG. 1) in the display module (Kim, FIG. 1, [0060], “display panel 110”) respectively (Kim, see FIG. 1); and 
	at least one memory (Kim, FIG. 2, [168], e.g., “sensing region selection block 171”) and at least one processor (Kim, FIG. 1, [0069], “sensing priority determination block 173”) which function as: 
	a correction unit (Kim, FIG. 1, [0066]-[0067], “degradation compensating unit 180” controlled by “sensing control unit 170”) configured to (Kim, see FIG. 7) individually correct each of brightnesses (Kim, FIG. 7, [0098], “perform a degradation sensing operation on a sensing target region of the display panel 110 (S120)”) of the plurality of light sources (Kim, FIG. 1, [0060], a plurality of “pixels”) based on a plurality of temperatures (Kim, FIG. 1, [0064], “may generate temperature sensing information TSI indicating the local temperatures TS”) detected by the plurality of temperature sensors (Kim, FIG. 1, [0064], a plurality of “temperature sensors 111”) respectively and dispersion of the plurality of temperatures (Kim, FIG. 1, [0068], “sensing information TSI indicating the local temperatures of the local regions of the display panel 110”). 
	As to claim 2, Kim discloses the display apparatus according to claim 1, wherein the display module (Kim, FIG. 1, [0060], “display panel 110” in association with “scan driving unit 120” and “data driving unit 130”) includes:
	the plurality of light sources (Kim, FIG. 1, [0060], a plurality of “pixels”); and 
	a display panel (Kim, FIG. 1, [0060], “display panel 110”) configured to (Kim, see FIG. 1) display the image by transmitting the light emitted (Kim, FIG. 1, [0060], “may be an organic light emitting display device”) from the plurality of light sources (Kim, FIG. 1, [0060], a plurality of “pixels”). 
claim 3, Kim discloses the display apparatus according to claim 1, wherein the plurality of temperature sensors (Kim, FIG. 1, [0064], a plurality of “temperature sensors 111”) correspond to the plurality of light sources respectively (Kim, see FIG. 5, the “sensing target groups” eventually covers the entire “display device 100” following certain “priorities”). 
	As to claim 7, Kim discloses the display apparatus according to claim 1, wherein the correction unit (Kim, FIG. 1, [0066]-[0067], “degradation compensating unit 180” controlled by “sensing control unit 170”) uses a difference between each of the plurality of temperatures and an average of the plurality of temperatures, as the dispersion (Kim, FIG. 3A, [0072], “the sensing region selection block 171 may select a first local region having an average local temperature that is higher than a reference temperature (e.g., a predetermined reference temperature) REFERENCE TEMPERATURE as the sensing target region when selecting the sensing target regions of the display panel 110 based on the temperature sensing information TSI”).
	As to claim 13, it differs from claim 1 only in that it is the control method of the display apparatus of claim 1.  It recites the similar limitations as in claim 1, and Kim discloses them.  Please see claim 1 for detailed analysis.  
	As to claim 14, it differs from claim 1 only in that it is the non-transitory computer readable medium that stores a program to be executed by the display apparatus of claim 1.  It recites the similar limitations as in claim 1, and Kim discloses them.  Please see claim 1 for detailed analysis.  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0032723 A1) in view of Kimura et al. (US 2010/0265228 A1).
As to claim 6, Kim teaches the display apparatus according to claim 1, wherein the correction unit (Kim, FIG. 1, [0066]-[0067], “degradation compensating unit 180” controlled by “sensing control unit 170”) individually corrects each of the brightnesses of the plurality of light sources (Kim, FIG. 1, [0060], a plurality of “pixels”) based on the plurality of temperatures, the dispersion (Kim, FIG. 1, [0068], “sensing information TSI indicating the local temperatures of the local regions of the display panel 110”).
Kim fails to explicitly teach “a first sensor configured to detect a temperature around the display apparatus”; and the correction based further on “the temperature detected by the first sensor”. 
However, Kimura teaches the concept of a first sensor (Kimura, FIG. 1, [0056], “temperature sensor 140”) configured to (Kimura, see FIGS. 1-2) detect a temperature around the display apparatus (Kimura, FIGS. 1-2, [0056], “if a change of an environmental temperature (and a change of the temperature caused by heat generation in the pixel unit) occurs, a current QXa of 
the correction based further on the temperature detected by the first sensor (Kimura, FIG. 1, [0056], “temperature sensor 140”).
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “degradation compensating unit 180” taught by Kim to further comprise “temperature sensor 140” to measure external temperature, as taught by Kimura, in order to provide that “light emitting brightness of a self-luminescent display device can be optimized by means of an adaptive control which deals with all the heat generation caused by environmental temperature, external light and self-emitted light, and more preferably, a compensation for degradation can be performed for screen burn-in which partially occurs” (Kimura, [0008]).
	As to claim 8, Kim in view of Kimura teaches the display apparatus according to claim 1, wherein, the correction unit (Kim, FIG. 1, [0066]-[0067], “degradation compensating unit 180” controlled by “sensing control unit 170”) uses a difference between each of the plurality of temperatures and an average of a part of the plurality of temperatures, at the dispersion (Kim, FIG. 3A, [0072], “the sensing region selection block 171 may select a first local region having an average local temperature that is higher than a reference temperature (e.g., a predetermined reference temperature) REFERENCE TEMPERATURE as the sensing target region when selecting the sensing target regions of the display panel 110 based on the temperature sensing information TSI”), and for each of the plurality of temperatures, an average of the temperatures detected by the temperature sensor which detected this temperature and the peripheral temperature sensor thereof (Kumra, FIG. 1, [0056], “temperature sensor 140”) is used as the average of the part .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0032723 A1) in view of Xu (US 2015/0221258 A1).
As to claim 6, Kim teaches the display apparatus according to claim 1, wherein the correction unit (Kim, FIG. 1, [0066]-[0067], “degradation compensating unit 180” controlled by “sensing control unit 170”) uses a difference between each of the plurality of temperatures (Kim, see FIG. 5, the “sensing target groups” eventually covers the entire “display device 100” following certain “priorities”).
	Kim fails to explicitly teach “a heat dissipation member configured to dissipate heat of the display module; and a second sensor configured to detect a temperature of the heat dissipation member”, and the correction based further on “the temperature detected by the second sensor, as the dispersion”.
	However, Xu teaches the concepts of a heat dissipation member (Xu, FIGS. 2-3, [0036], “heat dissipating substrate 213”) configured to (Xu, see FIGS. 2-3) dissipate heat of the display module (Xu, FIG. 1, [0034], “loading 20”); and 
	a second sensor (Xu, FIGS. 2-3, [0036], “temperature sensor 301”) configured to detect a temperature of the heat dissipation member (Xu, FIGS. 2-3, [0036], “arranged on the loading 20 are assembled to be the temperature sensing module 30”)”, and 
correction based further on “the temperature detected by the second sensor, as the dispersion (Xu, FIGS. 2-3, [0039], “the temperature sensing module 30 monitors the working temperatures for the areas within the loading 20, and generates a plurality of sensing signals”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “display panel 110” taught by Kim to further comprise “heat dissipating substrate 213” and “temperature sensor 301”, as taught by Xu, in order to resolve the problem that “while a large number of OLEDs that are serially connected or connected in parallel are adopted, the lighting performance of the OLEDs located in the area with higher temperature may be affected such that the brightness and the chromaticity of the display device is not uniformly distributed” (Xu, [0006]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0032723 A1) in view of Aurongzeb et al. (US 2019/0189042 A1).
	As to claim 10, Kim teaches the display apparatus according to claim 1, the correction unit (Kim, FIG. 1, [0066]-[0067], “degradation compensating unit 180” controlled by “sensing control unit 170”) uses a difference between each of the plurality of temperatures (Kim, see FIG. 5, the “sensing target groups” eventually covers the entire “display device 100” following certain “priorities”).
	Kim fails to explicitly teach “a fan configured to cool the display module, wherein the at least one memory and at least one processor further function as: a control unit configured to control a rotation speed of the fan by controlling voltage to be applied to the fan; and the correction based further on “a temperature in accordance with the voltage to be applied to the fan or the rotation speed of the fan, as the dispersion”.
see FIG. 1) cool the display module (Aurongzeb, FIG. 1, [0036], “1st display device 102”), wherein the at least one memory (Aurongzeb, FIG. 1, [0071], “memory 116” comprising “temperature maps 148”) and at least one processor (Aurongzeb, FIG. 1, [0071], “CPU 112”) further function as: 
	a control unit (Aurongzeb, FIG. 10, [0071], “perform process 1000”) configured to (Aurongzeb, FIG. 10, [0073], “perform one or more remedial actions 1016”) control a rotation speed of the fan by controlling voltage to be applied to the fan (Aurongzeb, FIG. 1, [0021], e.g., “increasing a fan speed (or circulation speed when using liquid cooling) of one or more fans in one or both housings”); and 
	the correction based further on a temperature in accordance with the voltage to be applied to the fan or the rotation speed of the fan, as the dispersion (Aurongzeb, FIG. 1, [0021], e.g., “increasing a fan speed (or circulation speed when using liquid cooling) of one or more fans in one or both housings”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “degradation compensating unit 180” taught by Kim to further comprise “fans 166(1)” to perform “remedial action 1016”, as taught by Aurongzeb, in order to provide that “reducing the temperature difference may reduce the color difference between the display devices and increase a performance quality, and longevity of each display device” (Aurongzeb, [0005]).
	
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0032723 A1) in view of Nakajima (US 2012/0274544 A1).
claim 11, Kim teaches the display apparatus according to claim 1, wherein the correction unit (Kim, FIG. 1, [0066]-[0067], “degradation compensating unit 180” controlled by “sensing control unit 170”) is used for individually correcting each of the brightnesses of the plurality of light sources based on the plurality of temperatures (Kim, FIG. 1, [0063], “the driving control unit 140 may receive compensation information CPI from the degradation compensating unit 180, may generate the final image data (e.g., degradation-compensated image data) by performing the data processing on the image data based on the compensation information CPI, and may provide the final image data to the data driving unit 130”).
Kim fails to explicitly teach that the correction unit switches, based on the dispersion, a correction parameter.
However, Nakajima teaches the concept that the correction unit (Nakajima, FIG. 4, [0054], “temperature estimating unit 70”) switches, based on the dispersion, a correction parameter (Nakajima, FIG. 4, [0055], “corrects the new LED temperature offset 215 calculated as described above by using the structural coefficient 216”).
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “degradation compensating unit 180” taught by Kim to further perform “correcting the new LED temperature offset 215 by using the structural coefficient 216”, as taught by Nakajima, in order to “estimate the way of change of the temperature of the light source” (Nakajima, [0055]).
As to claim 12, Nakajima teaches the display apparatus according to claim 11, wherein the correction unit (Nakajima, FIG. 4, [0054], “temperature estimating unit 70”) switches the correction parameter (Nakajima, FIG. 4, [0055], “corrects the new LED temperature offset 215 calculated as described above by using the structural coefficient 216”) depending on whether the .

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 4, the closest known prior art, Kim et al. (US 2017/0032723 A1), Kimura et al. (US 2010/0265228 A1), Xu (US 2015/0221258 A1), Aurongzeb et al. (US 2019/0189042 A1), Nakajima (US 2012/0274544 A1), Kishi (US 2015/0379940 A1), Uchiike et al. (US 2018/0042088 A1), Bae et al. (US 2015/0130866 A1), De Oto et al. (US 2008/0062070 A1), Kuki et al. (US 2019/0362671 A1), Yamashita et al. (US 2012/0154453 A1) and Naugler (US 2008/023155 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “a temperature correction unit configured to individually correct each of the plurality of temperatures based on the dispersion; and a brightness correction unit configured to individually correct each of the brightnesses of the plurality of light sources based on the plurality of corrected temperatures”.
	 As to claim 5, it depends from claim 4, and is allowable at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Kishi (US 2015/0379940 A1) teaches the concept of “correction unit switches a correction parameter” (e.g., “”updating OLED offset memory S260” in Fig. 22); (2) Uchiike et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Mar. 12, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***